Case: 16-30579      Document: 00514605862         Page: 1    Date Filed: 08/17/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                      No. 16-30579                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
TONY DECLOUES,                                                            August 17, 2018
                                                                           Lyle W. Cayce
              Petitioner - Appellant                                            Clerk

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

              Respondent - Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-1158


Before GRAVES and COSTA, Circuit Judges, and BENNETT, District Judge. *
PER CURIAM: **
       A Louisiana jury convicted Tony Decloues for the murder of his mother
and sentenced him to life in prison. After the district court denied Decloues’s
habeas petition, we authorized an appeal on two questions: (1) whether he was
too incapacitated by drugs and sleep deprivation to knowingly and voluntarily
waive his Miranda rights before confessing to the murder, and (2) whether the
district court erred in rejecting the challenge to the Miranda waiver without
reviewing the video of the confession. Based only on the procedural challenge



       * District Judge for the Southern District of Texas, sitting by designation.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30579     Document: 00514605862      Page: 2    Date Filed: 08/17/2018



                                  No. 16-30579
Decloues brings to the incomplete record, we vacate the district court’s denial
of the petition and remand for the court to obtain and view the video.
      Before making a recommendation on Decloues’s habeas petition, the
magistrate judge ordered the Orleans Parish District Attorney to file a copy of
the “entire state court record.” But there is no indication in the record before
us, and the DA’s office does not contend, that its submission included the video
of the confession. After the magistrate judge issued a report recommending
that the petition be denied, Decloues objected on the ground that the court
should have watched the video before making that determination. Contrast
Dillard v. Blackburn, 780 F.2d 509, 513 (5th Cir. 1986) (holding the district
court committed no error because Dillard “neither objected nor requested that
additional [state court] transcripts be furnished”). The district court overruled
that and other objections and denied the petition.
      Because federal district courts reviewing habeas petitions are not acting
as courts of appeal for state convictions, they are not required to review the
state record “in its entirety.” Id. Choosing whether to do so is left to the judge’s
discretion. Id. A court may make its habeas decision after reviewing only the
relevant portions of the state record. Id.
      So we have affirmed the denial of habeas petitions when the federal court
did not have the complete record from the state court. See Valdez v. Cockrell,
274 F.3d 941, 956 (5th Cir. 2001). In Valdez, for example, the district court did
not have a number of exhibits from the state trial. Id. at 956–57. But those it
did have “form[ed] the basis for Valdez’s central contention” and placed before
the court materials essential to review the state court’s decision. Id. at 956.
Likewise, Dillard found no error when the district court reviewed only
abbreviated transcripts and certain portions of the state court record because,
in part, Dillard had not shown “prejudice.” 780 F.2d at 513; see also Tabler v.
Stephens, 588 F. App’x 297, 308 (5th Cir. 2014) (holding that the district court
                                         2
    Case: 16-30579     Document: 00514605862     Page: 3   Date Filed: 08/17/2018



                                  No. 16-30579
had adequately considered the claims presented because Tabler was unable to
show prejudice from an incomplete trial transcript).
      But a federal habeas court cannot rely solely on the state court’s opinion
when deciding if that opinion clearly erred in its factfinding. In Magouirk v.
Phillips, we were “at a loss to understand” how a meaningful sufficiency review
could take place given that the district court did not possess a trial transcript.
144 F.3d 348, 362–63 (5th Cir. 1998). We explained that the deference federal
courts must give to state court factfinding does not extend so far that “we may
simply rely upon the state court decision [the defendant] identifies as denying
his constitutional rights to support our conclusion that they were not violated.”
Id. at 363; see also Nasby v. McDaniel, 853 F.3d 1049, 1052–53 (9th Cir. 2017)
(finding “no alternative” to remand because the district court relied on the facts
as described by the Nevada Supreme Court instead of independently
examining trial and evidentiary hearing transcripts or conducting a hearing of
its own). Indeed, under AEDPA “state court fact findings may not be entitled
to the same deference when the federal habeas record does not contain that
portion of the state court record that it is required to establish the sufficiency
of the evidence to support the state court’s fact finding.” Magouirk, 144 F.3d
at 362 (citing 28 U.S.C. § 2254(e)).
      The district court reviewing Decloues’s petition had more material to
review than just the Louisiana Court of Appeal’s description of his confession.
The state court record it received also includes testimony from a detective and
doctor discussing whether Decloues appeared intoxicated when he confessed.
Those records also contain a transcript of the suppression hearing showing
that after viewing the video the state trial judge said, “It is very marginal to
me, very marginal. I mean, what I see[] in that tape is somebody that is not
really with us.”


                                        3
    Case: 16-30579    Document: 00514605862     Page: 4   Date Filed: 08/17/2018



                                 No. 16-30579
      But the district court did not have access to the video. That recording is
likely the most probative evidence for evaluating whether Decloues’s Miranda
waiver was knowing and voluntary. Although the court had before it multiple
second-hand accounts, there is no complete substitute for video evidence. Cf.
Scott v. Harris, 550 U.S. 372, 378–81 (2007) (assigning greater weight to facts
evident in videos). That the video led the state trial judge to view the waiver
question as a close one confirms its importance. The centrality of the video to
Decloues’s claim that he was incapacitated when he confessed makes this more
like the cases finding the absence of certain records problematic.
                                     ***
      Without addressing Decloues’s substantive Miranda claim, we VACATE
the denial of the habeas petition and REMAND this matter so the district court
can obtain and review the video of the confession.




                                       4